      Case 3:20-cv-06008-LC-HTC Document 15 Filed 08/05/21 Page 1 of 2


                                                                      Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



NOEL OWENS,
      Petitioner,

v.                                                 Case No. 3:20cv6008-LC-HTC

M V JOSEPH,
      Respondent.

______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on April 19, 2021

(ECF No. 12). Efforts have been made to furrnish the Petitioner a copy of the

Report and Recommendation and afforded an opportunity to file objections pursuant

to Title 28, United States Code, Section 636(b)(1). All mail was returned marked

undeliverable and unable to forward. No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 12) is

adopted and incorporated by reference in this order.

Case No. 3:20cv6008-LC-HTC
     Case 3:20-cv-06008-LC-HTC Document 15 Filed 08/05/21 Page 2 of 2


                                                                 Page 2 of 2

     2.    The motion to dismiss the amended petition (ECF Doc. 10) is

GRANTED, and the amended petition under 28 U.S.C. § 2241 (ECF Doc. 4) is

DISMISSED.

     3.    The clerk of court is directed to close this case.

     DONE AND ORDERED this 5th day of August, 2021.



                               s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv6008-LC-HTC
